Citation Nr: 1342667	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Heather Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned in April 2012.  A transcript of this hearing is in the claims folder.  

The issue of entitlement to service connection for PTSD was originally among the issues on appeal to the Board.  However, service connection for this disability was established in a November 2011 rating decision, and this is considered to be a complete grant of the benefit sought on appeal for that issue.  Therefore, it is no longer on appeal to the Board. 

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he had attended PTSD classes at the Salisbury VA Medical Center (MC) from 2010 to 2011.  These records have not yet been obtained.  These records are potentially relevant to the Veteran's claim, and must be obtained and made part of the record.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

The Veteran's most recent VA psychiatric examination was conducted in March 2010.  The examiner estimated that the Veteran's score on the Global Assessment of Functioning (GAF) scale was 72.  However, a June 2011 examination by a licensed psychologist estimated the Veteran's GAF to be 50.  This indicates the disability has worsened since the last examination, and he is entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for psychiatric disability from 2010 to the present. 

2.  After the VA treatment records have been obtained, schedule the Veteran for a VA psychiatric examination of his anxiety disorder and PTSD.  The claims folder should be made available to the examiner, and the examiner should state in the report that it has been reviewed.  All indicated tests and studies should be conducted.  The examiner should provide an estimate of the Veteran's Global Assessment of Functioning scale and include an explanation as to the meaning of this score.  

3.  If any benefit sought on appeal, remains denied, issue a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

